DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/22 has been entered.

Status of the Claims
 	Claims 1, 3-4, 6-10, 15-17, 19-21, 25-26, and 29-33, are pending in the application, with claim 8 amended and new claim 33 added. 	The rejection of claims 1-2, 6, 25-26, and 29 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Jensen (US 4411659 A), is withdrawn. 	The rejection of claims 9-10, and 15-17 (depending from claim 1) under 35 U.S.C. 103 as being unpatentable over Jensen is withdrawn. 	The rejection of claims 3-4, and 30 (depending from claim 1) under 35 U.S.C. 103 as being unpatentable over Jensen in view of Torgalkar (US 5250042 A), is withdrawn.

Allowable Subject Matter
 	New Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	Claims 1, 3-4, 6, 9-10, 15-17, and 29-30 are considered allowable over the prior art of record, subject to overcoming the Non-Statutory Double Patenting Rejection presented below.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The closest prior art of record is Jensen (US 4411659 A); and Torgalkar (US 5250042 A); . 	As per independent claim 1, Jensen teaches an ostomy appliance, ostomy bag 10, Fig.1 [Col.3,ll.43-44] comprising: 

    PNG
    media_image1.png
    238
    564
    media_image1.png
    Greyscale
 		(a) a front panel [front wall 12, Fig.1 Col.3,ll.24-25] and a rear panel [rear wall 11, Fig.1 Col.3,ll.24-25], at least partly sealed to one another along their peripheries [heat-sealed at side, top edges 14 Fig.5 Col.3,ll.29-30], said front 12 and rear 11 panels forming a pouch, collection pouch [Fig.1;Col.3,ll.23-27; claim 1], the rear panel 11 having a stomal opening 16 Fig.1 [Col.3,ll.52-54] for positioning around a stoma [Col.3,ll.62-64] so that body waste excreted through the stoma is captured in said pouch [Col.4,ll.13-18];	  	(b) a filter [filter assembly 24 Fig.1;Col.4,ll.48-56], for deodorization of odorous gas from the body waste [deodorizing waste gases Col.2,ll.36-38], and said filter 24 located on the front panel 12 Fig.1 [Col.4,ll.33]; and said filter 24 comprising an opening [central opening 31, Fig.1;Col.4,ll.53] for emitting said deodorized gas to the atmosphere [Fig.5,1;Col.5,ll.32-33]; and  		(c) a center panel [barrier wall/film 13,Fig.1] between the front 12 and rear 11 panels [Fig.1;Col.3,ll.33], which at least partly covers said filter 24 Fig.1 [adjacent ribs 33 of filter 24 Fig.5 Col.4,ll.67-68], the center panel 13:  			is attached to the front 12 and rear 11 panels along the periphery of the pouch 14 Fig.1, 5 [Col.3,ll.25-30];  		  the center panel 13 and the front panel 12 comprise one or more protrusions [areas of pattern embossing and/or ridges 13a and/or 13b on center panel 13 Fig.1,5 Col. 7,ll.11-12].
.

 	As to dependent claims 3 and 4, Torgalkar teaches that: the center panel 40 and front panel 12 are attached by a single weld 48 located on the center of the bottom edge of the center panel 40 [above the bottom edge of the front panel 12] [heat sealed by single weld 48 to front wall 12 Fig.2,3A Col.4,ll.1-4], and that the center panel 40 and the front panel 12 have a substantially protrusion-free portion positioned between filler 32 and the single weld 48 [where center panel 40 lacks protrusions between filter 32 and the single weld 48 Fig.2,3A [Col.3,ll.28-36].
 	However, Jensen and/or Torgalkar fail to teach or fairly suggest the combination of wherein: the center panel and the front panel are attached by one or more welds located on the bottom edge of the center panel; and the one or more welds cover less than an entirely of the bottom edge of the cover panel to thereby facilitate passage of fluid.

 	As further presented on pages 8-10 of the 9/20/22 Amendment, it would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the center panel and front panel welds of Jensen and/or Torgalkar to provide wherein: the center panel and the front panel are attached by one or more welds located on the bottom edge of the center panel; and the one or more welds cover less than an entirely of the bottom edge of the cover panel to thereby facilitate passage of fluid.  One of skill would not have been motivated to do so, where Jensen only teaches that the bottom edge of the center panel is: either completely welded to the front panel, or not welded at all to form a bottom opening with any welds, thus teaching away.
 	Claims 3-4, 6, 9-10, 15-17, and 29-30 are dependent upon allowable claim 1, and are therefore also considered allowable over the prior art of record.

Response to Arguments
 	Applicants’ 9/20/22 claim amendments and arguments have been fully considered, and are found persuasive as to the prior art rejections of claims 1, 3-4, 6, 9-10, 15-17, 29-30 and 33, but are not found persuasive as to the prior art rejections of claims 7-8, 19-21, 25-26, and 31-32, as well as the nonstatutory double patenting rejections, as presented below. 	As to the Non-Statutory Obviousness Type Double Patenting rejection of claims 1, 3-4, 6-10, 15-17, 19-21, 25-26, and 29-30, over claims 1, 3-4, 6-10, 15-17, 19-21, 25-26, and 29 of US Patent No. 10,478,329 B2 (‘329) (issued from parent application 15/306043), Applicants assert on page 7 of the 9/20/22 Amendment that a Terminal Disclaimer had been filed, such that this rejection should be withdrawn.  	 However, no Terminal Disclaimer was filed for this rejection, according to the current file history, such that this rejection is maintained.

 	As to independent claim 7, Applicants assert on pages 10-11 that Jensen fails to teach the limitation that the center panel comprises a plurality of protrusions that project towards the front panel and include 1st protrusions have 1st configurations that are different from 2nd protrusions having 2nd configurations.   Applicants argue that Jensen’s 1st ridges/protrusions 13b extend rearward from barrier wall 13 toward the rear wall 11 (i.e., toward the front wall 12) 	This is not persuasive, as Jensen was cited to protrusions 13a and not 13b, and where Jensen teaches this limitation wherein the plurality of protrusions 13a/13b comprises a 1st protrusion 13a having a 1st configuration [as ridges 13a extending inward as proximally from center panel 13 Fig.5 Col.7,ll.11-13, where ridges 13a protrude toward the front panel 12 Fig.5.
	Accordingly, Jensen teaches the new limitations of claim 7, necessitating new grounds of rejection.

 	As to independent claim 8, Applicants assert on pages 11-13 that Torgalkar fails to teach or suggest that the center panel 40 and the front panel 12 have a substantially protrusion-free portion positioned between the filter and the single weld; and where Torgalkar does not teach that protrusions are provided on the center panel.   Applicants argue that the rationale of providing an intervening membrane with a protrusion free portion that allows for gas but not liquid to flow through in to the chamber surrounding the filter and then through the filter and out of the bag is only dependent on the gas permeability of the intervening membrane 40. 	This is not persuasive, as Jensen and not Torgalkar, is cited for providing and locating the protrusions on the center panel.  Torgalkar is cited to teach that the gas flow from the chamber in the pouch to the filter to the outside of the bag must necessarily require additional features that the gas permeability of membrane 40, where there must additionally be passages and openings in path from the chamber to the filter and from the filter to the outside of the pouch.  One of skill would have been motivated to provide a protrusion free areas of the center panel 40 and the front panel 12, where gas flow upward and liquid flow downward would be facilitated by providing the advantage of allowing the center panel to enclose the entire filter and separate it from the stoma aperture in a region in the upper part of the bag, as well for providing an intervening gas permeable membrane with a protrusion-free portion, that allows for flow of gas, but not liquid, to pass through into the chamber surrounding the filter and then through the filler and out of the bag, where the combination of these features would facilitate gas release upward to the filter/vent and also liquid flow downward in to the chamber, as desired features of an ostomy pouch.

	Applicants argue the same limitations for the remaining claims as presented above.
 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103.
	Claims 7-8, 19-21, 25-26, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 4411659 A) in view of Torgalkar (US 5250042 A).

	As to independent claim 7, Jensen teaches an ostomy appliance [ostomy bag 10, Fig.1;Col.3,ll.43-44], comprising: 		(a) a front panel [front wall 12, Fig.1 Col.3,ll.24-25] and a rear panel [rear wall 11, Fig.1 Col.3,ll.24-25], at least partly sealed to one another along their peripheries [heat-sealed at side, top edges 14 Fig.5 Col.3,ll.29-30], said front 12 and rear 11 panels forming a pouch, collection pouch Fig.1 [Col.3,ll.23-27; claim 1], the rear panel 11 having a stomal opening 16 Fig.1 [Col.3,ll.52-54] for positioning around a stoma [Col.3,ll.62-64] so that body waste excreted through the stoma is captured in said pouch [Col.4,ll.13-18];	  	(b) a filter [filter assembly 24 Fig.1 Col.4,ll.48-56], for deodorization of odorous gas from the body waste [deodorizing waste gases [Col.2,ll.36-38], and 	said filter 24 located on the front panel 12 Fig.1 [Col.4,ll.33]; and said filter 24 comprising an opening [central opening 31, Fig.1 [Col.4,ll.53] for emitting said deodorized gas to the atmosphere Fig.5, 1 [Col.5,ll.32-33]; and		(c) a center panel [barrier wall 13, Fig.1 between front 12 and rear 11 panels Fig.1 Col.3,ll.33], which at least partly covers said filter 24 Fig.1 [adjacent ribs 33 of filter 24 Fig.5 Col.4,ll.67-68],  			the center panel 13: having a bottom edge that is positioned above the bottom edges of the front and rear panels [above opening 15, Col.7,ll.40-41] at lower edge of front and rear panels Col.3,ll.30-33]; and is attached to the front 12 and rear 11 panels along the periphery of the pouch 14 
    PNG
    media_image2.png
    229
    201
    media_image2.png
    Greyscale
Fig.1, 5 [Col.3,ll.25-30]; 		 wherein at least one of the center panel 13 and the front panel 12 comprise one or more protrusions [areas of pattern embossing and/or ridges 13a and/or ridges 13b on center panel 13 Fig.1,5 Col. 7,ll.11-12];
	wherein the plurality of protrusions 13a/13b comprises a 1st protrusion 13a having a 1st configuration [as ridges 13a extending inward as proximally from center panel 13 Fig.5 Col.7,ll.11-13, where ridges 13a protrude toward the front panel 12 Fig.5 ] and a 2nd protrusion 13b having a 2nd configuration [as ridges 13b extending outward as distally from center panel 13 Fig.5 Col.7,ll.11-13] that is different from the first configuration [where different configurations are provided as extending either proximally 13a or distally 13b from the center panel 13 Fig.5 Col.7,ll.11-13].	Jensen does not teach that the center panel and front panel are attached by a single weld located on the center of the bottom edge of the center panel.
 

    PNG
    media_image3.png
    547
    811
    media_image3.png
    Greyscale
 	However, Torgalkar teaches an ostomy appliance 10 Fig.2-3A, where the center panel 40 and front panel 12 are  attached by a single weld 48 located on the center of the bottom edge of the center panel 40 [heat sealed by single weld 48 to front wall 12 Fig.2,3A Col.4,ll.1-4], and that the center panel 40 and the front panel 12 have a substantially protrusion-free portion positioned between filler 32 and the single weld 48 [where center panel 40 lacks protrusions between filter 32 and the single weld 48 Fig.2,3A [Col.3,ll.28-36];  	 	in order to allow the center panel to enclose the entire filter and separate it from the stoma aperture in the upper part of the bag [Col.4,ll.4-7]; and to provide an intervening membrane/center wall with a protrusion-free portion that allows for flow of gas, but not liquid, to pass through and into the chamber surrounding the filter [Col.4,ll.9-15].  	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the ostomy appliance of Jensen to include a single weld located on the center of the bottom edge of the center panel and a protrusion-free portion of Torgalkar, and one of skill would have been motivated to do so, for the advantage of allowing the center panel to enclose the entire filter and separate ii from the stoma aperture in a region in the upper part of the bag, as well for providing an intervening membrane with a protrusion-free portion, that allows for flow of gas, but not liquid, to pass through into the chamber surrounding the filter and then through the filler and out of the bag.

	As to independent claim 8, (and dependent claims 31-32 depending respectively from claims 7, and 8), Jensen teaches an ostomy appliance [ostomy bag 10, Fig.1;Col.3,ll.43-44], comprising: 		(a) a front panel [front wall 12, Fig.1 Col.3,ll.24-25] and a rear panel [rear wall 11, Fig.1 Col.3,ll.24-25], at least partly sealed to one another along their peripheries [heat-sealed at side, top edges 14 Fig.5 Col.3,ll.29-30], said front 12 and rear 11 panels forming a pouch, collection pouch Fig.1 [Col.3,ll.23-27; claim 1], the rear panel 11 having a stomal opening 16 Fig.1 [Col.3,ll.52-54] for positioning around a stoma [Col.3,ll.62-64] so that body waste excreted through the stoma is captured in said pouch [Col.4,ll.13-18];	  	(b) a filter [filter assembly 24 Fig.1 Col.4,ll.48-56], for deodorization of odorous gas from the body waste [deodorizing waste gases [Col.2,ll.36-38], and 	said filter 24 located on the front panel 12 Fig.1 [Col.4,ll.33]; and said filter 24 comprising an opening [central opening 31, Fig.1 [Col.4,ll.53] for emitting said deodorized gas to the atmosphere Fig.5, 1 [Col.5,ll.32-33]; and		(c) a center panel [barrier wall 13, Fig.1 between front 12 and rear 11 panels Fig.1 Col.3,ll.33], which at least partly covers said filter 24 Fig.1 [adjacent ribs 33 of filter 24 Fig.5 Col.4,ll.67-68],  			the center panel 13: having a bottom edge that is positioned above the bottom edges of the front and rear panels [above opening 15, Col.7,ll.40-41] at lower edge of front and rear panels Col.3,ll.30-33]; and is attached to the front 12 and rear 11 panels along the periphery of the pouch 14 Fig.1, 5 [Col.3,ll.25-30];  		 wherein at least one of the center panel 13 and the front panel 12 comprise one or more protrusions [areas of pattern embossing and/or ridges 13a and/or 13b on center panel 13 Fig.1,5 Col. 7,ll.11-12].
	Jensen does not teach that: 		(as per claim 8) the center panel and front panel are attached by a single located on the center of the bottom edge of the center panel; and  		(as per claims 8 and 30-32) the center panel and the front panel have a substantially protrusion-free portion positioned between the filter and the single weld or 
    PNG
    media_image4.png
    329
    447
    media_image4.png
    Greyscale
aligned with the stoma opening.  	However, Torgalkar teaches an ostomy appliance 10 Fig.2-3A where the center panel 40 and front panel 12 are  attached by a single weld 48 located on the center of the bottom edge of the center panel 40 [heat sealed by single weld 48 to front wall 12 Fig.2,3A Col.4,ll.1-4], and that the center panel 40 and the front panel 12 have a substantially protrusion-free portion positioned between filter 32 and the single weld 48 [where center panel 40 lacks protrusions between filter 32 and the single weld 48 Fig.2,3A [Col.3,ll.28-36] or aligned with the stoma opening 16 Fig.1,2-3A [Col.3,ll.52-54];  	 	in order to allow the center panel to enclose the entire filter and separate it from the stoma aperture in the upper part of the bag [Col.4,ll.4-7]; and to provide an intervening membrane/center wall with a protrusion-free portion that allows for flow of gas, but not liquid, to pass through and into the chamber surrounding the filter [Col.4,ll.9-15].  	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the ostomy appliance of Jensen to include a single weld located on the center of the bottom edge of the center panel and a protrusion-free portion and arrangement of Torgalkar, and one of skill would have been motivated to do so, for the advantage of allowing the center panel to enclose the entire filter and separate ii from the stoma aperture in a region in the upper part of the bag, as well for providing an intervening membrane with a protrusion-free portion, that allows for flow of gas, but not liquid, to pass through into the chamber surrounding the filter and then through the filler and out of the bag.

	As to claims 19-21 (dependent from claim 7), Jensen teaches that the protrusions as embossed areas 13a and/or 13b with ridges as providing top surface of protrusions, and/or depressions, as at least 2 different shapes and sizes in 1st and 2nd configurations, forming different geometric patterns including columns or rows [Col.7,ll.12-16; wherein the plurality of protrusions 13a/13b comprises a 1st protrusion 13a having a 1st configuration as ridges 13a extending inward as proximally from center panel 13 Fig.5 Col.7,ll.11-13 and a 2nd protrusion 13b having a 2nd configuration as ridges 13b extending outward as distally from center panel 13 Fig.5 Col.7,ll.11-13 that is different from the first configuration where different configurations are provided as extending either proximally 13a or distally 13b from the center panel 13 Fig.5 Col.7,ll.11-13].;  in order to insure or optimize that surface contact between the barrier/center panel and the front and rear panels does not prevent gases to travel from the stoma opening through the pouch to the gas discharge port in the filter assembly [Col.7,ll.16-21].   
	As to claims 25-26 (dependent on claim 8), Jensen teaches that the protrusions are made of the same material, thermoplastic film [Col.3,ll.26-27] as, or integrally formed with, the center panel [protrusions as embossed areas 13a and/or 13b on central wall 13 as same material forming geometric patterns as integrally formed Col.7,ll.12-16].  
 	As to claims 31-32, see rejection of claims 8 and 31-32 presented above.


Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1, 3-4, 6-10, 15-17, 19-21, 25-26, and 29-30 are rejected on the ground of nonstatutory double patenting over claims 1, 3-4, 6-10, 15-17, 19-21, 25-26, and 29 of US Patent No. 10,478,329 B2 (‘329).  
	As to Claims 1, 3-4, 6-10, 15-17, 19-21, 25-26, and 29-30, claims 1, 3-4, 6-10, 15-17, 19-21, 25-26, and 29 of ‘329 teach or suggest the claimed delivery and fluid storage bridge, as follows:
Clm
1
3
4
6
7
8
9
10
15
16
‘329
1
3
4
6
7
8
9
10
15
16










Clm
17
19
20
21
25
26
29
30

‘329
17
19
20
21
25
26
29
1,4



 	The differences between present claims and the claims of ‘329 claims do not identically recite each element of current claims (e.g., using substantially similar but not identical terms; different elements are in different claims; additional elements or features in independent claims 1, 7, and 8, and/or different combinations of elements).  
 	However, the ‘329 claims teach or suggest each element of the current claims, as listed above, such that the present claims would have been obvious over the ‘329 claims to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of the present claims from the ‘329 claims, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.


Conclusion
  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781